Citation Nr: 0640132	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a skin disorder.

2.  Entitlement to service connection for a headache 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to March 
1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that decision, the RO 
granted service connection for a skin condition and assigned 
a 30 percent evaluation effective June 21, 2001, and denied 
service connection for headaches.   

In a May 2004 statement, VA Form 9, the veteran claimed that 
he had fatigue, itching skin, headaches, muscle pain, joint 
pain, nervousness, sinus problems, sleep disturbance, 
diarrhea, and sexual dysfunction due to Gulf War syndrome.  
The issue of entitlement to service connection for fatigue, 
muscle pain, joint pain, nervousness, sinus problems, sleep 
disturbance, diarrhea, and sexual dysfunction, to include as 
due to an undiagnosed illness, is not currently on appeal and 
is referred to the RO for further action.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for a skin disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a diagnosis of a headache disorder 
etiologically related to active service; headaches are not 
shown by competent medical evidence to be etiologically 
related to a service-connected skin disorder, or to an 
undiagnosed illness.


CONCLUSION OF LAW

A headache disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
and is not proximately due to, the result of or aggravated by 
a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.310, 3.317 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision. 
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In regard to the veteran's claim for a higher initial 
evaluation or a skin disorder, any notice deficiency can be 
addressed on remand. 

The veteran's service medical records, VA and private 
treatment records, VA examinations, a hearing transcript, and 
various lay statements have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In his March 2006 hearing testimony, the veteran claimed that 
his headaches were related to his service-connected skin 
disorder.  The Board notes that VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection, on 
October 10, 2006.  The intent was to conform the regulation 
to Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC decision 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310.  In 
order to establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).

In a May 2005 statement, the veteran claimed that his 
headaches were related to an undiagnosed illness.  
Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification; a minimum of a 6-month period of chronicity; 
and no affirmative evidence that relates the undiagnosed 
illness to a cause other than being in the Southwest Asia 
theater of operations during the Persian Gulf War.  Id.  

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002).

The Board observes that the record does confirm that the 
veteran served in the Southwest Asia Theater of Operations 
during the Persian Gulf War, and therefore he is a "Persian 
Gulf War" veteran as defined by law.  See 38 C.F.R. § 3.317 
(2006).

Service medical records show that the veteran was seen on one 
occasion with complaints of headaches.  A July 1988 induction 
examination, report of medical history, noted that the 
veteran had a previous head injury; no further explanation 
was provided.  Service medical records show that the veteran 
was seen in November 1990 for a headache behind the eyes; the 
veteran complained of having headaches on and off for the 
past year.  Service medical records contain no further 
complaints, diagnoses, or treatment for headaches.  The Board 
notes that a separation examination was not associated with 
the veteran's service medical records.

A March 2000 letter from Dr. D.D. shows that the veteran was 
seen for frontal headaches, which occurred when he was 
exposed to bright light after working in a dark area.  The 
veteran was assessed with headaches.  Dr. D.D. opined that 
the veteran's headaches may be a component of tension.  

During a February 2004 VA examination, the veteran reported 
that he had headaches starting at the same time as his 
service-connected skin rash.  He stated that these were daily 
and sinus-like.  He also reported that he had a broken neck 
in a car wreck in 1992.  The examiner opined that the 
veteran's headaches did not seem to be related to his skin 
rash, as they were present even when he did not have the 
rash, and they did not change with the rash.  The examiner 
stated that she would probably be more concerned with his 
broken neck and the car wreck as being the etiology of the 
headaches. 

Service medical records show that the veteran was seen in 
service for a complaint of recurrent headaches.  The veteran 
was assessed in November 2000 with headaches, but these were 
not reported to be related to service and the physician 
indicated that they may be related to tension.  In this case, 
the record contains no competent medical evidence relating 
any current complaints of headaches to a disease, injury or 
event in service.  The veteran is service-connected for a 
skin disorder; however, there is no competent medical 
evidence of a nexus between the veteran's service-connected 
disability and his headaches.  The February VA examiner 
indicated that the veteran's headaches were not related to 
his service-connected skin disorder, but indicated that the 
veteran's previous auto accident and broken neck were more 
likely the etiology.  The veteran's headaches are not shown 
to be due to an undiagnosed illness.  Again, the medical 
evidence shows that headaches were more likely related to 
tension or to a previous auto accident.  As such, the Persian 
Gulf War presumption of service connection does not apply.  
Thus, the Board finds that service connection is not 
warranted on a direct basis, as secondary to a service-
connected skin disorder, or as due to an undiagnosed illness.  

The Board has also considered the veteran's own statements in 
support of his claims.  However, where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

Although the veteran does have current complaints of 
headaches, the record provides no competent evidence showing 
that a headache disorder, to include as due to an undiagnosed 
illness, was incurred or aggravated in service.  No nexus has 
been established between the veteran's current headaches and 
his military service, and no nexus has been established 
between the veteran's current headaches and his service-
connected skin disorder, and the medical evidence of 
indicates that the veteran's current headaches are not due to 
an undiagnosed illness.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a headache disorder etiologically related to 
active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a headache disorder, to include as due 
to an undiagnosed illness, is denied.


REMAND

Under 38 U.S.C.A. § 7105(d), a statement of the case shall 
include a citation to pertinent laws and regulations and a 
discussion of how such laws and regulations affect the 
agencies decisions.  

The veteran's service-connected skin disorder is currently 
rated under Diagnostic Code 7899-7806.  See 38 C.F.R. § 4.118 
(2006); see also 38 C.F.R. § 4.27 (2006) (hyphenated 
diagnostic codes may be used when a rating an unlisted 
condition by analogy; the additional code shown after the 
hyphen identifies the basis for the evaluation assigned).  
The veteran filed his initial claim in June 2001.  During the 
course of this appeal, VA issued new regulations for 
evaluating skin disabilities, effective August 30, 2002. See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  Applicable 
regulations for Diagnostic Code 7806, in effect prior to 
August 30, 2002, were not included in the April 2004 
statement of the case or the June 2004 supplemental statement 
of the case.  The RO should issue a supplemental statement of 
the case, to include applicable schedular criteria in effect 
prior to and effective from August 30, 2002, and should 
readjudicate the claim with consideration for both the old 
and the new regulations.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should issue a supplemental 
statement of the case addressing the 
issue of entitlement to an increased 
initial evaluation for a skin disorder, 
to include applicable ratings in effect 
prior to and effective from August 30, 
2002.  The RO should readjudicate the 
claim with consideration for both the 
current and the revised schedular 
criteria.  The appellant should be 
afforded a reasonable period in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).






 Department of Veterans Affairs


